Case 2:19-cv-04805-MRW Document 25 Filed 10/15/20 Page 1 of 1 Page ID #:864



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Gregory Myers
  6
                              UNITED STATES DISTRICT COURT
  7                          CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
  8
  9   GREGORY MYERS,                         )       CASE NO. CV 19-04805-MRW
                                             )
 10                  Plaintiff,              )       [PROPOSED] ORDER
                                             )       AWARDING ATTORNEY’S
 11             v.                           )       FEES AND COSTS PURSUANT
                                             )       TO THE EQUAL ACCESS TO
 12                                          )       JUSTICE ACT, 28 U.S.C.
      ANDREW SAUL,                           )       § 2412(d)
 13   Commissioner of Social                 )
      Security,                              )
 14                                          )
                     Defendant.              )
 15                                          )
 16
 17       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 18   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 19   Justice Act in the amount of SIX-THOUSAND FOUR-HUNDRED SEVENTEEN
 20   DOLLARS and FORTY-EIGHT CENTS ($6,417.48), subject to the terms of the
 21   Stipulation.
 22   Dated: 
 23                               __________________________________________
                                  UNITED STATES MAGISTRATE JUDGE
 24                               0,&+$(/ 5 :,/1(5
 25
 26
 27
 28

                                                 1
